Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on 10/3/2022 is acknowledged. 
Claim Objections
Claim 10 is objected to because of the following informalities: in line 10 “coupled to thereto” should read “coupled [[to]] thereto”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 10 (from which claims 5 and 15 depend) include a first polymer forming the inner layer having a first durometer and a first melting temperature and a second polymer (forming part of the outer layer) having a second durometer and a second melting temperature, wherein the second durometer is softer than the first durometer and the second melting temperature is lower than the first melting temperature. Claims 5 and 15 then claim that the first polymer is a thermoplastic polyurethane (“TPU”) and the second polymer is PEEK, which appears to contradict claims 1 and 10 since the melting temperature of PEEK is higher (not lower) than the melting temperature of a TPU and the durometer of PEEK is harder than the durometer of a TPU.  Therefore, claims 5 and 15 appear to have contradictory limitations that cannot all be met. Furthermore, the instant specification states that the first polymer having the higher melting temperature and harder durometer may be PEEK ([0039] of the instant application’s publication US 2021/0170141) and the second polymer having the lower melting temperature and the softer durometer may be a TPU ([0040], [0045]), but not the other way around (other than claims 5 and 15 themselves).  Because the limitations discussed above appear to be contradictory and the instant specification (see [0039], [0040] and [0045] of US 2021/0170414) discloses the opposite of what is claimed, claims 5 and 15 are being treated as though they read “wherein the second polymer is a thermoplastic polyurethane and the first polymer is PEEK” in the interest of compact prosecution. Correction or clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitada et al. (US 2015/0273203) in view of Wedan et al. (US 2016/0158509). Kitada discloses a catheter shaft (10) comprising an inner layer defining an innermost circumferential surface of the catheter shaft and defining a lumen of the catheter shaft, wherein the inner layer (16, except for projections 17; see examiner-annotated figure below) is formed of a first polymer (e.g., PTFE; [0038]) having a first durometer and a first melting temperature and an outer layer (11 and projections 17; see figure below) defining an outermost circumferential surface of the catheter shaft, wherein the outer layer is formed by alternating first and second segments of the first polymer and a second polymer (thermoplastic polyurethane: “TPU”; [0037]), that alternate in a circumferential direction, the second polymer having a second durometer and second melting temperature. 

    PNG
    media_image1.png
    419
    634
    media_image1.png
    Greyscale

Each segment of the alternating first and second segments extends in an axial direction for substantially an entire length of the catheter shaft (fig. 5). When the first polymer is PTFE, the second polymer (TPU) has a second melting temperature lower than the first melting temperature. Although Kitada does not expressly disclose that the second durometer (of TPU) is softer than the first durometer (of PTFE), Kitada discloses that it is known to select the material of the outer layer of a bilayer catheter for excellent flexibility ([0005, [0006]]). Wedan discloses another bilayer catheter shaft (610), wherein the inner layer is a rigid material (PEEK) and the outer layer 615 is a softer material that may be a polyurethane ([0056]). According to Wedan, the rigid inner layer provides sufficient translation and rotational force while the softer inner layer provides flexibility.  Thus, one of ordinary skill in the art would have found it obvious to modify Kitada to choose a TPU having a second durometer softer than the durometer of the first polymer (PTFE) in view of Wedan since the outer layer is chosen to impart flexibility to the tube and the use of a softer outer layer in combination with a more rigid inner is known in the art for providing sufficient translation and rotational force in combination with appropriate flexibility.  
Regarding claims 2 and 3, the alternating first and second segments include between 5 and 10 first segments and between 5 and 10 second segments (see fig. 4: eight 1st segments and eight 2nd segments).
Regarding claim 4, Kitada discloses another embodiment wherein the first and second segments are closer in size to each other (see fig. 8). Kitada does not expressly disclose that each of the first and second segments are the same size. However, applicant has not disclosed a problem solved, purpose served, or advantage gained by having first and second segments that are the same size, versus substantially the same size as disclosed by Kitada (fig. 8). The instant application states only that “In an embodiment, each segment of the alternating first and second segments 156, 166 are the same size or width although this is not required”. Furthermore, the prior art of Kitada would work equally well within first and second segments that are the same size as claimed, or nearly the same size as disclosed in figure 8 of Kitada since either configuration results in interlocking structure preventing the inner and outer layers from separating. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the prior art of Kitada to size the first and second segments such that they are the same size since such a modification is considered a mere design choice, and the prior art of Kitada would work equally well within first and second segments that are the same size as claimed, or nearly the same size as disclosed in figure 8 of Kitada. 
Regarding claim 5, see the 35 USC 112b rejections above. The second polymer is a thermoplastic polyurethane as disclosed by Kitada and the first polymer is PEEK as taught by Wedan, in order to provide sufficient translation and rotational force along with appropriate flexibility ([0056] of Wedan).
Regarding claim 6, the catheter shaft has uniform bending stiffness in the circumferential direction due to the alternating segments and use of PEEK for the first polymer (i.e., high melting temperature, harder durometer) and TPU for the second polymer (i.e., lower melting temperature, softer durometer), in the same manner as the instant application.
Regarding claim 7, the shaft is devoid of axial wires (as understood in view of fig. 4 of Kitada).
Regarding claim 8, the inner and outer layers directly contact each other with the outer layer circumferentially surrounding the inner layer (fig. 4 of Kitada).
Regarding claim 9, it is noted that the limitation of the inner layer and the first segments of the outer layer being “formed in a single piece construction by extrusion” is a product-by-process limitation and is only limiting in so far as the final structure necessitated by the process. Nonetheless, Kitada discloses that the first layer (16, except for projections 17; see annotated figure above) and the first segments of the outer layer (e.g., projections 17) are formed in a single piece construction by extrusion (see fig. 4 and 9; [0012], [0054]).
Claim(s) 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ton et al. (US 2006/0111771) in view of Kitada in view of Wedan. Regarding claims 10 and 11, Ton discloses a system comprising a self-expanding prosthesis (stent 82), a delivery device configured to percutaneously deliver the self-expanding prosthesis, the delivery device including a handle (110; fig. 5) having an actuator (114) thereon, an outer sheath (104; see also 180 in fig. 10b) including a proximal end coupled to the handle (as understood in view of [0098]), a middle shaft (e.g., 174) slidingly disposed within the outer sheath (since sheath is slidable over middle shaft; [0096], [0098], and [0111]; see also figs. 11a-c), the middle shaft having a proximal end coupled to the handle and a distal end configured to releasably couple to the self-expanding prosthesis such that the self-expanding prosthesis axially moves therewith when coupled thereto (fig. 6, 7; [0111]-[0112]), and an inner shaft (170; figs. 6-7) disposed within the middle shaft, wherein the self-expanding prosthesis is disposed on a distal portion of the inner shaft during delivery thereof (fig. 6). Ton does not expressly disclose that at least one of the outer sheath and the middle shaft includes an inner layer and outer layer as claimed. 
Wedan discloses constructing a catheter shaft (610) from an inner layer defining an innermost circumferential surface of the shaft, wherein the inner layer (613) is formed of a first polymer (PEEK; [0056]) having a first durometer and a first melting temperature, and an outer layer (615) defining an outermost circumferential surface of the catheter shaft, wherein the outer layer is formed by a second polymer (polyurethane; [0056]) having a second durometer softer than the first durometer ([0056], noting “rigid” PEEK and “softer” polyurethane) and having a second melting temperature lower than the first melting temperature. According to Wedan, the rigid inner layer provides sufficient translation and rotational force, while the softer outer layer provides flexibility and smooth insertion through tissue and the like ([0056]). Kitada further teaches constructing a bilayer catheter shaft (10; fig. 3) such that the inner (16) and outer (11) layers form mechanically interlocking structures as shown best in figures 4, 7, and 8. The inner layer comprises a first low friction polymer and the outer layer comprises alternating segments of a first polymer and a second polymer (thermoplastic polyurethane; [0037]) in order to enhance the bond between the two layers and prevent undesirable separation (see abstract; [0006], [0039]). Each of the alternating segments extend in an axial length for substantially an entire length of the shaft (10; see fig. 5). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Ton to construct the outer sheath, middle shaft, or both along substantially their entire lengths with an inner layer comprising PEEK and an outer layer comprising alternating segments of thermoplastic polyurethane and PEEK in order to provide an outer sheath, middle shaft, or both that has a soft outer surface, sufficient rigidity for advancement through vasculature, and resists separation of its layers in view of the teachings of Wedan and Kitada. 
Regarding claims 12 and 13, the alternating first and second segments include between 5 and 10 first segments and between 5 and 10 second segments (see fig. 4: eight 1st segments and eight 2nd segments).
Regarding claim 14, as taught by Kitada, the first and second segments may be close in size to each other (see fig. 8). Kitada does not expressly disclose that each of the first and second segments are the same size. However, applicant has not disclosed a problem solved, purpose served, or advantage gained by having first and second segments that are the same size, versus substantially the same size as disclosed by Kitada. The instant invention states only that “In an embodiment, each segment of the alternating first and second segments 156, 166 are the same size or width although this is not required”.  It would have been obvious to one of ordinary skill in the art to have modified the prior art of Ton in view of Kitada and Wedan to size the first and second segments taught by Kitada to be the same size since such a modification is considered a mere design choice, and the prior art of Ton as modified in view of Kitada and Wedan would work equally well within first and second segments that are the same size as claimed, or nearly the same size as disclosed in figure 8 of Kitada.
Regarding claim 15, see the 35 USC 112b rejections above. The second polymer is a thermoplastic polyurethane and the first polymer is PEEK as taught by Kitada and Wedan.
Regarding claim 16, at least one of the outer sheath and the middle shaft has uniform bending stiffness in the circumferential direction due to the alternating segments and use of PEEK for the first polymer (i.e., high melting temperature, harder durometer polymer) and TPU for the second polymer (i.e., lower melting temperature, softer durometer TPU), in the same manner as the instant application.
Regarding claim 17, the outer sheath and middle sheath of Ton are devoid of axial wires (i.e., Ton discloses no such wires in the outer or middle sheaths). 
Regarding claim 18, the inner and outer layers directly contact each other with the outer layer circumferentially surrounding the inner layer (fig. 4 of Kitada).
Regarding claim 19, it is noted that the limitation of the inner layer and the first segments of the outer layer being “formed in a single piece construction by extrusion” is a product-by-process limitation and is only limiting in so far as the final structure necessitated by the process. Nonetheless, Kitada teaches that the first layer (16, except for projections 17) and the first segments (17) of the outer layer (see examiner-annotated figure above) are formed in a single piece construction by extrusion (see fig. 4 and 9; [0012], [0054]), and therefore it would have been obvious to form the outer and inner layers of the sheath or middle shaft of Ton as modified by Kitada and Wedan in the claimed manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 10/20/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771